








OSHKOSH CORPORATION DEFERRED COMPENSATION PLAN FOR DIRECTORS
AND EXECUTIVE OFFICERS


AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2005

--------------------------------------------------------------------------------


TABLE OF CONTENTS

Page
ARTICLE 1. PURPOSE AND HISTORY   1          Section 1.1. Purpose   1
         Section 1.2. History   1          Section 1.3. Plan Status   1
         Section 1.4. Special Transition Rule   1
ARTICLE 2. DEFINITIONS AND CONSTRUCTION   1          Section 2.1. Definitions
  1          Section 2.2. “Account”   2          Section 2.3. “Act”   2
         Section 2.4. “Administrator”   2          Section 2.5. “Affiliate”   2
         Section 2.6. “Beneficiary”   2          Section 2.7. “Board”   2
         Section 2.8. “Change in Control”   2          Section 2.9. “Code”   2
         Section 2.10. “Committee”   2          Section 2.11. “Company”   3
         Section 2.12. “Deferral”   3          Section 2.13. “ERISA”   3
         Section 2.14. “Exchange Act”   4          Section 2.15. “Fair Market
Value”   4          Section 2.16. “Fixed Income Investment Option”   4
         Section 2.17. “Investment Account”   4          Section 2.18.
“Investment Options”   4          Section 2.19. “Participant”   4
         Section 2.20. “Plan Year”   5          Section 2.21. “Predecessor Plan”
  5          Section 2.22. “Retainer Fees”   5          Section 2.23.
“Separation from Service”   5          Section 2.24. “Share”   6
         Section 2.25. “Share Unit Account”   6          Section 2.26. “Share
Units”   6          Section 2.27. “Unforeseeable Emergency”   6          Section
2.28. “Valuation Date”   6          Section 2.29. Construction   6
         Section 2.30. Severability   7
ARTICLE 3. PARTICIPATION   7          Section 3.1. Effective Date   7
         Section 3.2. New Participants   7
ARTICLE 4. DEFERRALS OF COMPENSATION   7          Section 4.1. Salary Deferrals
  7          Section 4.2. Retainer Fee Deferrals   8          Section 4.3.
Annual Bonus Deferrals   8

i

--------------------------------------------------------------------------------

         Section 4.4. Long-Term Incentive Deferrals   9          Section 4.5.
Nonemployee Director Long-Term Incentive Deferral 10          Section 4.6.
Special Election Rules for New Participants 10          Section 4.7. Deferral of
Dividend Awards 11          Section 4.8. Cancellation of Deferral Elections 11
         Section 4.9. Administration of Deferral Elections 11
ARTICLE 5. HYPOTHETICAL INVESTMENT OPTIONS 11          Section 5.1. Investment
Election 11          Section 5.2. Securities Law Restrictions 12
         Section 5.3. Accounts Are For Record Keeping Purposes Only 12
ARTICLE 6. DISTRIBUTION OF ACCOUNTS 12          Section 6.1. Election of Form of
Distribution 12          Section 6.2. Distribution of Cash or Shares 13
         Section 6.3. Time of Distribution 13          Section 6.4. Distribution
of Remaining Account Following Participant's Death 14          Section 6.5.
Distribution in Event of Unforeseeable Emergency 15          Section 6.6. Tax
Withholding 15          Section 6.7. Offset 16
ARTICLE 7. RULES WITH RESPECT TO SHARE UNITS 16          Section 7.1. Valuation
of Share Unit Account 16          Section 7.2. Transactions Affecting Common
Stock 16          Section 7.3. No Shareholder Rights With Respect to Share Units
16
ARTICLE 8. SPECIAL RULES APPLICABLE IN THE EVENT OF A CHANGE IN CONTROL OF THE
COMPANY 17          Section 8.1. Acceleration of Payment of Accounts 17
         Section 8.2. Definition of a Change in Control 17          Section 8.3.
Maximum Payment Limitation 17          Section 8.4. Cessation of All Deferrals
18
ARTICLE 9. GENERAL PROVISIONS 18          Section 9.1. Administration 18
         Section 9.2. Restrictions to Comply with Applicable Law 20
         Section 9.3. Claims Procedures 20          Section 9.4. Participant
Rights Unsecured 21          Section 9.5. Amendment or Termination of Plan 21
         Section 9.6. Administrative Expenses 22          Section 9.7.
Successors and Assigns 22          Section 9.8. Governing Law; Limitation on
Actions; Dispute Resolution 22
APPENDIX 1 25
APPENDIX 2 26

ii

--------------------------------------------------------------------------------


ARTICLE 1.
PURPOSE AND HISTORY

        Section 1.1.    Purpose. Oshkosh Corporation (the “Company”) established
the Deferred Compensation Plan for Directors and Executive Officers (the “Plan”)
effective May 19, 1997, to provide certain eligible executive officers and
nonemployee members of the Board of Directors of the Company and its Affiliates
a means to defer income until separation from service with the Company or death.

        Section 1.2.    History. The Plan is amended and restated herein,
effective as of January 1, 2005, primarily to conform the Plan to the
requirements of Internal Revenue Code Section 409A, enacted as part of the
American Jobs Creation Act of 2004, and to facilitate certain Stock based
Deferrals. The Predecessor Plan, as in effect on October 3, 2004, is attached to
this restated Plan as Appendix 1. The Predecessor Plan governs all amounts
considered by law to be deferred before January 1, 2005, and not subject to Code
Section 409A. The Predecessor Plan set forth in Appendix 1 shall not be
materially modified, within the meaning of Code Section 409A and the guidance
thereunder, after October 3, 2004.

        Section 1.3.    Plan Status. The Plan is an unfunded plan maintained
primarily for the purpose of providing deferred compensation for a select group
of management or highly compensated employees within the meaning of Sections
201(2), 301(a)(3), and 401(a)(1) of ERISA and is intended to comply with the
provisions of Code Section 409A, and any regulations issued thereunder. The Plan
shall be interpreted and administered consistent with this intent. The Committee
reserves the right to amend the Plan to the full extent necessary to comply with
guidance issued under Code Section 409A without the consent or mutual agreement
of the Participants.

        Section 1.4.    Special Transition Rule. With respect to deferred
compensation amounts under the Plan that are subject to Code Section 409A,
payment method elections may be made or revised on or before December 31, 2008,
with respect to the form of payment of such amounts. Such election will not be
treated as a change in the form and timing of a payment under Code Section
409A(a)(4) or an acceleration of a payment under Code Section 409A(a)(3)
provided the election is made and filed with the Administrator on or before
December 31, 2008. Any election made pursuant to this Section is applicable only
to amounts that are not otherwise payable in the year in which the election is
made.


ARTICLE 2.
DEFINITIONS AND CONSTRUCTION

        Section 2.1.    Definitions. Wherever used in the Plan, the following
terms shall have the meanings set forth in Article 2, and where the meaning is
intended, the initial letter of the word is capitalized.

        Section 2.2.    “Account” means the record keeping account or accounts
maintained to record the interest of each Participant under the Plan. An Account
is established for record keeping purposes only and not to reflect the physical
segregation of assets on the Participant’s behalf, and may consist of such
subaccounts or balances as the Administrator may determine to be necessary or
appropriate.

1

--------------------------------------------------------------------------------

        Section 2.3.     “Act” means the Securities Act of 1933, as interpreted
by regulations and rules issued pursuant thereto, all as amended and in effect
from time to time. Any reference to a specific provision of the Act shall be
deemed to include reference to any successor provision thereto.

        Section 2.4.     “Administrator” means the Executive Vice President,
Corporate Administration, or such Vice President’s delegate.

        Section 2.5.     “Affiliate” means each entity that is required to be
included in the Company’s controlled group of corporations within the meaning of
Code Section 414(b), or that is under common control with the Company within the
meaning of Code Section 414(c). JLG Industries, Inc. is an Affiliate effective
December 6, 2006.

        Section 2.6.     “Beneficiary” means the person(s) or entity(ies)
designated by a Participant to be his beneficiary for purposes of this Plan as
provided in Section 6.4.

        Section 2.7.    “Board” means the Board of Directors of Oshkosh
Corporation.

        Section 2.8.    “Change in Control” has the meaning assigned to this
term in Section 8.2.

        Section 2.9.     “Code” means the Internal Revenue Code of 1986, as
interpreted by regulations and rulings issued pursuant thereto, all as amended
and in effect from time to time. Any reference to a specific provision of the
Code shall be deemed to include reference to any successor provision thereto.

        Section 2.10.     “Committee” means the Human Resources Committee of the
Board, which shall consist of not less than two members of the Board, each of
whom is also a director of the Company and qualifies as a “non-employee
director” for purposes of Rule 16b-3 of the Exchange Act.

        Section 2.11.    “Company” means Oshkosh Corporation, and its successors
as provided in Section 9.7.

        Section 2.12.     “Deferral” means the amount credited, in accordance
with a Participant’s election or as required by the Plan, to the Participant’s
Account under the Plan in lieu of the payment in cash thereof, or the issuance
of Shares with respect thereto. Deferrals include the following:

        (a)     “Salary Deferral” means a deferral of all or a portion of a
Participant’s base salary paid by the Company or an Affiliate, before reduction
for deferred compensation amounts, but exclusive of incentive or bonus
compensation, special fees or awards, allowances or amounts designated by the
Company as payments toward or for reimbursement for expenses. Elections to defer
base salary are required to be made on a calendar year basis.

2

--------------------------------------------------------------------------------

        (b)     “Retainer Fee Deferral” means a deferral of all or a portion of
Retainer Fees by a nonemployee member of the Board. Elections to defer Retainer
Fees are required to be made on a calendar year basis.

        (c)     “Annual Bonus Deferral” means a deferral of all or a portion of
a Participant’s award under an annual bonus plan maintained by the Company or an
Affiliate. Annual bonus awards are determined on a fiscal year basis by the
Company and are payable after the close of the fiscal year. Annual bonus awards
may be performance-based awards. Elections to defer annual bonus awards are made
on a fiscal year basis, including, where applicable, the special election timing
rules applicable to performance-based awards.

        (d)     “Long-Term Incentive Deferral” means a deferral of all or a
portion of an employee Participant’s cash or Share-based award under a
multi-year incentive plan maintained by the Company or an Affiliate. Share-based
awards include, for this purpose, restricted stock, performance shares, and
performance units. Elections to defer long-term incentive awards are generally
made on a fiscal year basis.

        (e)     “Nonemployee Director Long-Term Incentive Deferral” means a
deferral by a nonemployee director of such director’s receipt of a Share-based
long-term incentive award under an equity incentive plan maintained by the
Company. Share-based long-term incentive awards include, for this purpose,
restricted stock, performance shares, and performance units. Elections to defer
receipt of such Share-based awards are generally made pursuant to the special
election timing rules applicable to the award of certain forfeitable rights.

        Section 2.13.     “ERISA” means the Employee Retirement Income Security
Act of 1974, as interpreted by regulations and rulings issued pursuant thereto,
all as amended and in effect from time to time. Any reference to a specific
provision of ERISA shall be deemed to include reference to any successor
provision thereto.

        Section 2.14.     “Exchange Act” means the Securities Exchange Act of
1934, as interpreted by regulations and rules issued pursuant thereto, all as
amended and in effect from time to time. Any reference to a specific provision
of the Exchange Act shall be deemed to include reference to any successor
provision thereto.

        Section 2.15.     “Fair Market Value” means with respect to a Share,
except as otherwise provided herein, the closing sales price on the New York
Stock Exchange on the date in question (or the immediately preceding trading day
if the date in question is not a trading day), and with respect to any other
property, such value as is determined by the Administrator.

        Section 2.16.     “Fixed Income Investment Option” means a hypothetical
fixed income fund that is deemed to be invested each Plan Year quarter at the
prime rate on the last day of the immediately preceding Plan year quarter plus
one percent (1%). “Prime rate” means the prime rate published for such date in
The Wall Street Journal.

3

--------------------------------------------------------------------------------

        Section 2.17.     “Investment Account” means the subaccount described in
Article 5, which is deemed invested in Investment Options other than Share
Units. The remaining balance of a Participant’s Account may be referred to as
the “Share Unit Account.”

        Section 2.18.     “Investment Options” mean the Fixed Income Investment
Option, the Share Unit Account, and any other alternatives made available by the
Administrator, which shall be used for the purpose of measuring hypothetical
investment experience attributable to a Participant’s Account. Investment
options under the Plan are also available for investments held pursuant to the
Predecessor Plan.

        Section 2.19.     “Participant” means each executive officer of the
Company elected by the Board and any other employee of the Company or any
Affiliate who is selected for participation in the Plan by the Committee and who
makes Deferrals hereunder. Notwithstanding the foregoing, the Committee shall
limit the foregoing group of eligible employees to a select group of management
and highly compensated employees, as determined by the Committee in accordance
with ERISA. Where the context so requires, a Participant also means a former
employee entitled to receive a benefit hereunder. In addition, “Participant”
means each nonemployee member of the Board. An individual ceases to be a
Participant when the Participant’s Account balance hereunder has been fully paid
out or forfeited.

        Section 2.20.     “Plan Year” means the fiscal year of the Company
beginning each October 1.

        Section 2.21.     “Predecessor Plan” means the Oshkosh Corporation
Deferred Compensation Plan for Directors and Executive Officers, restated
effective January 1, 2002, and subsequently amended.

        Section 2.22.     “Retainer Fees” means those fees paid by the Company
to nonemployee members of the Board for services rendered on the Board or any
committee of the Board, including attendance fees and fees for serving as
committee chair.

        Section 2.23.     “Separation from Service” means a Participant’s death,
retirement, or other termination of employment from the Company and all
Affiliates, or, for a nonemployee member of the Board, cessation of service as a
Board member, for any reason, provided the cessation of service is a good-faith
and complete termination of the relationship with the Company, in accordance
with Treasury Regulation 1.409A-1(h), which is incorporated herein by this
reference. As set forth in greater detail in such regulations:

        (a)     If, at the time of the cessation of service, a nonemployee Board
member anticipates a renewal of a significant contractual relationship with the
Company or becoming an employee, then such cessation of service as a Board
member does not constitute a good-faith and complete termination of the
relationship with the Company.

        (b)     If an employee Participant takes a leave of absence from the
Company or an Affiliate for purposes of military leave, sick leave or other bona
fide leave of absence, the Participant’s employment will be deemed to continue
for the first six (6) months of the leave of absence, or if longer, for so long
as the Participant’s right to reemployment is provided either by statute or by
contract. If the period of the leave exceeds six (6) months and the
Participant’s right to reemployment is not provided by either statute or
contract, the Participant will be considered to have incurred a Separation from
Service on the first day of the seventh (7th) month of the leave of absence.

4

--------------------------------------------------------------------------------

        (c)     If a Participant provides only insignificant services to the
Company or an Affiliate, the Participant will be deemed to have incurred a
Separation from Service. For this purpose, a Participant is considered to be
providing insignificant services if he or she provides services at an annual
rate that is twenty percent (20%) or less of the services rendered by such
individual, on average, during the immediately preceding thirty-six (36) months
(or, if employed less than thirty-six (36) months, such lesser period of service
or employment with the Company).

        (d)     If a Participant continues to provide services to the Company or
an Affiliate in a capacity other than as an employee, the Participant will not
be deemed to have incurred a Separation from Service if the Participant is
providing services at an annual rate that is at least fifty percent (50%) of the
services rendered by such individual, on average, during the immediately
preceding thirty-six (36) months of employment (or, if employed less than
thirty-six (36) months, such lesser period of employment).

        Section 2.24.    “Share” means a share of the Common Stock of the
Company.

        Section 2.25.     “Share Unit Account” means the subaccount described in
Article 7, which is deemed invested in Shares. The remaining balance of a
Participant’s Account may be referred to as the “Investment Account.”

        Section 2.26.     “Share Units” means the hypothetical Shares that are
credited to the Share Unit Accounts in accordance with Article 7.

        Section 2.27.     “Unforeseeable Emergency” means a severe financial
hardship of the Participant, resulting from any of the following:

  (1)     an illness or accident of the Participant, his or her spouse or
dependent (as defined in Code Section 152(a) without regard to Section
152(b)(1), (b)(2), and (d)(1)(B));


  (2)     a loss of the Participant’s property due to casualty (including the
need to rebuild a home following damage to a home not otherwise covered by
insurance, for example, as a result of a natural disaster); or


  (3)     other similar extraordinary and unforeseeable circumstances arising as
a result of events beyond the control of the Participant, as determined by the
Administrator in accordance with Treasury Regulation 1.409A-3(i)(3).


        Section 2.28.     “Valuation Date” means the last day of each fiscal
year quarter. The Administrator will determine the value of each Account not
less frequently than quarterly.

        Section 2.29.    Construction. Wherever any words are used in the
masculine, they shall be construed as though they were used in the feminine in
all cases where they would so apply; and wherever any words are use in the
singular or the plural, they shall be construed as though they were used in the
plural or the singular, as the case may be, in all cases where they would so
apply. Titles of articles and sections are for general information only, and the
Plan is not to be construed by reference to such items.

5

--------------------------------------------------------------------------------

        Section 2.30.    Severability. In the event any provision of the Plan is
held illegal or invalid for any reason, the illegality or invalidity shall not
affect the remaining parts of the Plan, and the Plan shall be construed and
enforced as if the illegal or invalid provision had not been included.


ARTICLE 3.
PARTICIPATION

        Section 3.1.    Effective Date. Each individual for whom an Account is
maintained under the Plan as of December 31, 2004, shall continue in
participation hereunder on January 1, 2005.

        Section 3.2.    New Participants. Each individual for whom an Account is
established under the Plan on or after January 1, 2005, shall become a
Participant as of the date he or she is authorized to make (or is deemed to
make) a deferral election under Article 4.


ARTICLE 4.
DEFERRALS OF COMPENSATION

        Section 4.1.    Salary Deferrals.

        (a)     An employee Participant may elect, prior to the first day of a
calendar year, in a timely manner and in accordance with the Administrator’s
rules and procedures, to have deferred under this Plan all or part of the
Participant’s base salary to be paid in the immediately following calendar year,
subject to the applicable Deferral minimum described in Section 4.9. “All”
salary for this purpose is limited to a reasonable percentage, as determined by
the Administrator, allowing for sufficient currently payable salary to meet the
Participant’s other payroll-related obligations, for example, for the payment of
welfare benefit plan premiums, pretax contributions or salary reductions
pursuant to plans sponsored or maintained by the Company, and payroll taxes.
Ordinarily it is not expected that an election to defer “all” salary will exceed
sixty-five percent (65%) of the amount of salary actually payable.

        (b)     A Salary Deferral election is effective for the calendar year
for which it is initially made and for subsequent calendar years until such
election is revoked or revised in writing by the Participant in a timely manner
and in compliance with the Administrator’s rules and procedures for such
elections. As of the first day of a calendar year for which a Salary Deferral
election is effective, the Participant’s Salary Deferral election for such
calendar year shall be irrevocable except as provided in Section 4.8. A
Participant’s Salary Deferrals will be credited to the Participant’s Account at
the time such salary would otherwise have been paid to the Participant.

        (c)     Any revocation or revision shall be effective as of the first
day of the calendar year immediately following the calendar year in which such
notice was provided to the Administrator and shall remain in effect until a
further timely election or revision is filed with the Administrator.

6

--------------------------------------------------------------------------------

        (d)     The Company shall credit additional deferred compensation to the
Salary Deferral subaccount of an employee Participant who is making pretax
contributions to the Company 401(k) plan under the following circumstances and
in the following amount. The Company shall, not less frequently than annually,
make a matching contribution, in the same relative amount that it would make to
such Participant’s 401(k) plan account, with respect to the Participant’s Salary
Deferrals to this Plan. It is intended that such amounts be credited at the time
that the corresponding matching contributions are made by the Company to the
401(k) plan. For any 401(k) plan year, however, the Participant’s aggregate
Company matching contribution to the 401(k) plan and to this Plan shall not
exceed the rate of Company matching applicable under the 401(k) plan multiplied
by the maximum allowable pretax contribution permitted for the 401(k) plan year
by Code Section 402(g) (exclusive of catch-up contributions permitted by Code
Section 414(v)).

        Section 4.2.    Retainer Fee Deferrals.

        (a)     A nonemployee member of the Board may elect, prior to the first
day of a calendar year, in a timely manner and in accordance with the
Administrator’s rules and procedures, to have deferred under this Plan all or
part of the Participant’s Retainer Fees to be paid in the immediately following
calendar year, subject to the applicable Deferral minimum described in Section
4.9. A Retainer Fee Deferral election is effective for the calendar year for
which it is initially made and for subsequent calendar years until such election
is revoked or revised in writing by the Participant in a timely manner and in
compliance with the Administrator’s rules and procedures for such elections. As
of the first day of a calendar year for which a Retainer Fee Deferral election
is effective, the Participant’s Retainer Fee Deferral election for such calendar
year shall be irrevocable except as provided in Section 4.8. A Participant’s
Retainer Fee Deferrals will be credited to the Participant’s Account at the time
such amounts would otherwise have been paid to the Participant.

        (b)     Any revocation or revision shall be effective as of the first
day of the calendar year immediately following the calendar year in which such
notice was provided to the Administrator and shall remain in effect until a
further timely election or revision is filed with the Administrator.

        Section 4.3.    Annual Bonus Deferrals.

        (a)     Subject to the exception noted in subsection (b), below, an
employee Participant may elect, prior to the first day of the fiscal year of the
Company for which an annual bonus award is made, in a timely manner and in
accordance with the Administrator’s rules and procedures, to have deferred under
this Plan all or a part of such annual bonus award, subject to the applicable
Deferral minimum described in Section 4.9. A Participant’s election to defer an
annual bonus award shall be effective for the fiscal year award for which it is
initially made and for awards made for subsequent fiscal years until such
election is revoked or revised in writing by the Participant in a timely manner
and in compliance with the Administrator’s rules and procedures for such
elections. As of the first day of a fiscal year for which an Annual Bonus
Deferral election is effective, the Participant’s Annual Bonus Deferral election
for such fiscal year shall be irrevocable except as provided in subsection (b)
and in Section 4.8. A Participant’s Annual Bonus Deferrals will be credited to
the Participant’s Account at the time such amounts would otherwise have been
paid to the Participant.

7

--------------------------------------------------------------------------------

        (b)     Notwithstanding the election timing requirements of subsection
(a), if an annual bonus award is based on services performed over a period of at
least twelve (12) months and is performance-based compensation, pursuant to Code
Section 409A(a)(4)(B)(iii) and the guidance applicable to that Code Section, a
Participant may make an Annual Bonus Deferral election at any time during the
period that ends six (6) months before the end of the service period on which
such performance-based compensation is determined. Such election is subject to
all of the other provisions of this Section except that it becomes irrevocable
on the day following the end of the extended election period described in the
preceding sentence, except as provided in Section 4.8.

        (c)     Any revocation or revision shall be effective as of the first
day of the fiscal year immediately following the fiscal year in which such
notice was provided to the Administrator and shall remain in effect until a
further timely election or revision is filed with the Administrator.

        Section 4.4.    Long-Term Incentive Deferrals.

        (a)     An employee Participant may elect, in a timely manner and in
accordance with the Administrator’s rules and procedures, to have deferred under
this Plan all or a part of a long-term incentive award, subject to the
applicable Deferral minimum described in Section 4.9. A Participant’s election
to defer a long-term incentive award shall be effective for the fiscal year
award for which it is initially made and for awards made for subsequent fiscal
years until such election is revoked or revised in writing by the Participant in
a timely manner and in compliance with the Administrator’s rules and procedures
for such elections. As of the first day of a fiscal year for which a Long-Term
Incentive Deferral election is effective, the Participant’s Long-Term Incentive
Deferral election for such fiscal year shall be irrevocable except as provided
in Section 4.8.

        (b)     A Participant’s Long-Term Incentive Deferrals will be credited
to the Participant’s Account at the time such amounts are awarded subject to
deferral election. Any Share-based Long-Term Incentive Deferrals will be
automatically credited as Share Units to the Participant’s Share Unit Account.
Any Long-Term Incentive Deferrals shall be subject to the same risk of
forfeiture as provided in the grant of the award subject to the Deferral
election.

        (c)     Any revocation or revision shall then be effective as of the
first day of the fiscal year immediately following the fiscal year in which such
notice was provided to the Administrator and shall remain in effect until a
further timely election or revision is filed with the Administrator.

        Section 4.5.    Nonemployee Director Long-Term Incentive Deferral.

        (a)     A nonemployee member of the Board may elect, in a timely manner
and in accordance with the Administrator’s rules and procedures, to defer
receipt of all or any portion of a long-term incentive award, subject to the
applicable Deferral minimum described in Section 4.9. A Participant’s election
to defer receipt of a long-term incentive award shall be effective for the award
to which the election initially relates and to all subsequent long-term
incentive awards until such election is revoked or revised in writing by the
Participant in a timely manner and in compliance with the Administrator’s rules
and procedures for such elections.

8

--------------------------------------------------------------------------------

        (b)     A Participant’s Nonemployee Director Long-Term Incentive
Deferrals will be automatically credited as Share Units to the Participant’s
Share Unit Account under the Plan. The portion of the Participant’s Share Unit
Account attributable to Nonemployee Director Long-Term Incentive Deferrals shall
be subject to the same risk of forfeiture as the long-term incentive awards to
which such Deferral election relates.

        (c)     A Participant may revoke or revise a Nonemployee Director
Long-Term Incentive Deferral election by providing written notice to the
Administrator, on such form or in such format as the Administrator may require
for this purpose. Such revocation or revision shall then be effective as to any
subsequent such award, provided the notice was provided to the Administrator on
or before (i) the calendar year in which such subsequent award is granted, or
(ii), if the award is subject to a risk of forfeiture, the thirtieth (30th) day
after the date of the grant of such award, and shall remain in effect until a
further timely election or revision is filed with the Administrator.

        Section 4.6.    Special Election Rules for New Participants.
Notwithstanding the deferral election timing rules set out in Sections 4.1
through 4.5, above, if the Plan becomes initially effective for an eligible
person, including newly-elected Board members, or if an employee is initially
selected to be eligible to become a Participant as of a date that is not the
first day of a calendar year, then such person may make deferral elections under
the initial eligibility deferral election rule described in Treasury Regulation
1.409A-2(a)(6). Pursuant to such initial eligibility deferral election rules,
such person is generally required to make and deliver his or her deferral
elections for the balance of the year or other applicable period not later than
thirty (30) days after the date the Plan becomes effective as to such person.
The election may only apply to compensation such person earns for services
performed subsequent to the date such person delivers the election to the
Administrator.

        Section 4.7.    Deferral of Dividend Awards. A Participant shall be
deemed to have elected to have all dividend awards or other distributions paid
with respect to Share Units (as described in Section 7.1) credited to the
Participant’s Share Unit Account. The portion of the Participant’s Share Unit
Account attributable to such amounts shall be subject to the same risk of
forfeiture as the restricted shares to which such amounts relate.

        Section 4.8.    Cancellation of Deferral Elections. If a Participant
receives a distribution due to an Unforeseeable Emergency and requests
cancellation of his or her deferral elections under Section 4.1, 4.2, 4.3, 4.4,
or 4.5, or if the Administrator determines that such deferral elections must be
cancelled in order for the Participant to receive a distribution due to an
Unforeseeable Emergency, then the Participant’s deferral election(s) shall be
cancelled. Likewise, if required for the Participant to receive a hardship
distribution under any 401(k) plan maintained by the Company or an Affiliate,
the Participant’s deferral election(s) shall be cancelled. A Participant whose
deferral election(s) are cancelled pursuant to this Section 4.8 may make a new
deferral election under Sections 4.1, 4.2, 4.3, 4.4, or 4.5, with respect to
future salary, Retainer Fees, annual bonus awards, long-term incentive awards or
nonemployee director long-term incentive awards, as applicable, unless otherwise
prohibited by the Administrator.

9

--------------------------------------------------------------------------------

        Section 4.9.    Administration of Deferral Elections. All deferral
elections must be made in the form and manner and within such time periods as
the Administrator prescribes in order to be effective. A Participant’s Salary
Deferral election for a year shall reasonably be expected to equal or exceed ten
percent (10%) of the applicable salary. A Participant’s other Deferral elections
shall reasonably be expected to equal or exceed twenty-five percent (25%) of the
applicable Retainer Fee, Annual Bonus, Long-Term Incentive, or Nonemployee
Director Long-Term Incentive award.


ARTICLE 5.
HYPOTHETICAL INVESTMENT OPTIONS

        Section 5.1.    Investment Election. Amounts credited to a Participant’s
Account shall reflect the investment experience of the Investment Options either
selected by the Participant or required to be used by Sections 4.4, 4.5, and
4.6. The Participant may make an initial investment election at the time of
enrollment in the Plan in whole increments of ten percent (10%), unless other
incremental amounts are established by Administrator rules. A Participant may
also elect to reallocate his or her Account, and may elect to allocate any
future Deferrals, among the various Investment Options in permitted increments;
provided that Share-based Long-Term Incentive Deferrals and Nonemployee Director
Long-Term Incentive Deferrals are not eligible for re-allocation out of the
Share Unit Account. Participants will be allowed to change investment elections
in the manner and frequency determined by the Administrator, which shall be no
less frequently than once each calendar year quarter. In the absence of an
effective election, the Participant’s Account (to the extent the Plan does not
require Deferrals to be allocated to the Share Unit Account) shall be deemed
invested in the Fixed Income Investment Option. As of each Valuation Date, the
Administrator (or its designee) shall credit the deemed investment experience
with respect to the selected (or required) Investment Options to each
Participant’s Account.

        Section 5.2.    Securities Law Restrictions. Notwithstanding anything to
the contrary herein, all elections under Article 5 or 6 by a Participant who is
subject to Section 16 of the Exchange Act are subject to review by the
Administrator prior to implementation. In accordance with Section 9.2, the
Administrator may restrict additional transactions, rescind transactions, or
impose other rules and procedures, to the extent deemed desirable by the
Administrator in order to comply with the Exchange Act, including, without
limitation, application of the review and approval provisions of this Section
5.2 to Participants who are not subject to Section 16 of the Exchange Act.

        Section 5.3.    Accounts Are For Record Keeping Purposes Only. Plan
Accounts and the record keeping procedures described herein serve solely as a
device for determining the amount of benefits accumulated by a Participant under
the Plan, and shall not constitute or imply an obligation on the part of the
Company or any Affiliate to fund such benefits. In any event, the Company or an
Affiliate may, in its discretion, set aside assets equal to part or all of such
Account balances and invest such assets in Shares, life insurance or any other
investment deemed appropriate. Any such assets, including Shares, shall be and
remain the sole property of the Company or Affiliate that set aside such assets,
and a Participant shall have no proprietary rights of any nature whatsoever with
respect to such assets.

10

--------------------------------------------------------------------------------


ARTICLE 6.
DISTRIBUTION OF ACCOUNTS

        Section 6.1.    Election of Form of Distribution.

        (a)     The two forms of distribution which may be elected under the
Plan are a single lump sum payment or annual installments over from two (2) to
ten (10) years. A combination of lump sum and annual installments is also
permitted. In the absence of an applicable distribution election, distribution
shall be made in a lump sum.

        (b)     At the time a Participant makes his or her initial Salary
Deferral, Retainer Fee Deferral, Annual Bonus Deferral, or Long-Term Incentive
Deferral (cash awards only) election, the Participant may elect the form of
distribution that shall apply to the portion of the Participant’s Account that
is attributable to his or her Salary Deferrals, Retainer Fee Deferrals, Annual
Bonus Deferrals, and Long-Term Incentive Deferrals (cash awards only) under the
Plan. The election of a form of distribution as to such sources of Deferrals may
not subsequently be changed or revoked after the Participant’s initial Deferral
election referred to above in this subsection has become irrevocable (other than
for the exception in Section 4.8).

        (c)     At the time a Participant makes his or her initial Long-Term
Incentive Deferral (Share-based awards only) or Nonemployee Director Long-Term
Incentive Deferral election, the Participant may elect the form of distribution
that shall apply to the portion of the Participant’s Account that is
attributable to his or her Long-Term Incentive Deferrals (Share-based awards
only) or Nonemployee Director Long-Term Incentive Deferrals under the Plan. The
election of a form of distribution as to such sources of Deferrals may not
subsequently be changed or revoked after the Participant’s initial Deferral
election referred to above in this subsection (c) has become irrevocable (other
than for the exception in Section 4.8).

        (d)     If a Participant has both Long-Term Incentive Deferrals
(Share-based awards only) and Nonemployee Director Long-Term Incentive
Deferrals, separate elections of a form of distribution shall be made for the
portions of the Participant’s Account attributable to each type of Deferral.

11

--------------------------------------------------------------------------------

        Section 6.2.    Distribution of Cash or Shares. Subject to Article 8,
all distributions to Participants from Share Unit Accounts shall be made in
Shares, except that cash may be distributed in lieu of fractional shares of
Company stock, at the sole discretion of the Administrator. All distributions to
Participants from Investment Accounts shall be in cash. All distributions from
any source paid to a Beneficiary or alternate payee under a qualified domestic
relations order may be paid in cash at the sole discretion of the Administrator.
Any Share Unit Accounts maintained for a Beneficiary shall be deemed to be
invested in the Fixed Income Investment Option effective on the Valuation Date
coincident with or immediately following the date of death. The Participant’s
Account shall be distributed based on the Participant’s elections of the form of
distribution.

        Section 6.3.    Time of Distribution.

        (a)    Separation from Service. Upon a Participant’s Separation from
Service for any reason, the amount accumulated in the Participant’s Account
shall be distributed, or commence to be distributed, to the Participant, or his
Beneficiary in the event of the Participant’s death as described in subsection
(b) or (c), below.

        (b)    Lump Sum. Lump sum distributions will be made in January of the
year following the year in which the Participant’s Separation from Service
occurs to those Participants whose Separation from Service occurs during the
period January 1 through June 30. Lump sum distributions will be made in July of
the year following the year in which the Participant’s Separation from Service
occurs to those Participants whose Separation from Service occurs during the
period July 1 through December 31. The lump sum distribution shall be in an
amount equal to the balance of the Participant’s Account as of the Valuation
Date immediately preceding the distribution date.

        (c)    Installments. If distribution is to be made in annual
installments, the first annual payment shall be made, for those Participants
whose Separation from Service occurs during the period January 1 through June
30, in January of the year following the year in which the Participant’s
Separation from Service occurs. For those Participants whose Separation from
Service occurs during the period from July 1 through December 31 of a year, the
first annual installment shall be made in July of the year following the year in
which such Participant’s Separation from Service occurs. All subsequent
installments shall be made in January of each year. The amount of each annual
installment is determined by multiplying the balance of the Participant’s
Account subject to installment payments as of the Valuation Date immediately
preceding the distribution date by a fraction, the numerator of which is one (1)
and the denominator of which is the number of installments remaining, including
the current installment. Notwithstanding the foregoing provisions of this
subsection, if the balance of a Participant’s Account at any time is less than
fifty thousand dollars ($50,000) during the installment payout period, the
remaining balance shall be paid in the form of a lump sum when the next
installment payment is otherwise due to be paid.

        (d)    Delay in Payment. Notwithstanding the foregoing, a distribution
may be delayed beyond the date it would have otherwise been paid under
subsection (b) or (c) in the following circumstances:

12

--------------------------------------------------------------------------------

  (1)     If the distribution would have jeopardized the ability of the Company
to continue as a going concern, the distribution may be delayed until no later
than the first taxable year of the Company in which the making of the payment
would not have such effect.


  (2)     If the distribution will violate the terms of Section 16(b) of the
Exchange Act or other Federal securities laws, or any other applicable law, then
the distribution shall be delayed until the earliest date on which making the
distribution will not violate such law.


        (e)    Earlier Distribution. Notwithstanding the foregoing, a
distribution may be made prior to the date specified in the preceding
subsections as follows:

  (1)     If an amount deferred under this Plan is required to be included in
income under Code Section 409A prior to the date such amount is actually
distributed, a Participant shall receive a distribution, in a lump sum as soon
as practicable after the date the Plan fails to meet the requirements of Code
Section 409A, of the amount required to be included in the Participant’s income
as a result of such failure.


  (2)     If an amount deferred under this Plan is required to be distributed
under a domestic relations order under Code Section 414(p)(1)(B), it may be
distributed prior to the date specified in (a) above.


        Section 6.4.    Distribution of Remaining Account Following
Participant's Death.

        (a)    Distribution upon Death. In the event of the Participant’s death
before payments have commenced from the Participant’s Account, the balance of
the Participant’s Account shall be paid to the Participant’s Beneficiary in the
manner of distribution elected by the Participant, or if none, in a lump sum
distribution. In the event of the Participant’s death, after installment
payments have commenced but prior to receiving all payments due hereunder, the
balance of the Participant’s Account shall be paid to the Participant’s
Beneficiary after the Participant’s death at the same rate as payment was being
made at the time of the Participant’s death, until the Account is fully paid
out.

        (b)    Designation of Beneficiary. Each Participant may designate a
Beneficiary in such form and manner and within such time periods as the
Administrator may prescribe. A Participant can change the Participant’s
beneficiary designation at any time, provided that each beneficiary designation
shall revoke the most recent designation, and the last designation received by
the Company (or its delegatee) while the Participant was alive shall be given
effect. If a Participant designates a Beneficiary without providing in the
designation that the Beneficiary must be living at the time of distribution, the
designation shall vest in the Beneficiary the distribution payable after the
Beneficiary’s death, and such distribution if not paid by the Beneficiary’s
death shall be made to the Beneficiary’s estate. In the event there is no valid
beneficiary designation in effect at the time of the Participant’s death, in the
event the Participant’s designated Beneficiary does not survive the Participant,
or in the event that the beneficiary designation provides that the Beneficiary
must be living at the time of distribution and such designated Beneficiary does
not survive to the distribution date, the Participant’s estate will be deemed
the Beneficiary and will be entitled to receive payment. If a Participant
designates the Participant’s spouse as a Beneficiary, such beneficiary
designation automatically shall become null and void on the date the
Administrator receives notice of the Participant’s divorce or legal separation.

13

--------------------------------------------------------------------------------

        Section 6.5.    Distribution in Event of Unforeseeable Emergency. If
requested by a Participant while in the employ of the Company or an Affiliate,
and if the Administrator determines that an Unforeseeable Emergency has
occurred, all or part of the Participant’s Account (other than any non-vested
portion) may be paid out to the Participant in a cash lump sum. The amount to be
distributed to the Participant shall only be such amount as is needed to
alleviate the Participant’s Unforeseeable Emergency, including any Federal,
state or local income taxes or penalties reasonably anticipated to result from
the distribution, after taking into account the extent to which the emergency is
or may be relieved through reimbursement or compensation from insurance or
otherwise, by liquidation of the Participant’s assets (to the extent such
liquidation would not itself cause a severe financial hardship), or by cessation
of deferrals under the Plan.

        Section 6.6.    Tax Withholding. The Company shall have the right to
deduct from any deferral or payment made hereunder, or from any other amount due
a Participant, the amount of cash and/or Fair Market Value of Shares sufficient
to satisfy the Company’s or Affiliate’s foreign, federal, state or local income
tax withholding obligations with respect to such deferral (or vesting thereof)
or payment. In addition, if prior to the date of distribution of any amount
hereunder, the Federal Insurance Contributions Act (FICA) tax imposed under Code
Sections 3101, 3121(a) and 3121(v)(2), where applicable, becomes due, the
Participant’s Account balance shall be reduced by the amount needed to pay the
Participant’s portion of such tax.

        Section 6.7.    Offset. The Company or Affiliate shall have the right to
offset from any amount payable hereunder any amount that the Participant owes to
the Company or any Affiliate without the consent of the Participant (or his
Beneficiary, in the event of the Participant’s death).


ARTICLE 7.
RULES WITH RESPECT TO SHARE UNITS

        Section 7.1.    Valuation of Share Unit Account. When any amounts are to
be allocated to a Share Unit Account (whether in the form of Deferrals or
amounts that are deemed re-allocated from another Investment Option), such
amount shall be converted to whole and fractional Share Units, with fractional
units calculated to two (2) decimal places, by dividing the amount to be
allocated by the Fair Market Value of a Share on the effective date of such
allocation. If any dividends or other distributions are paid on Shares while a
Participant has Share Units credited to the Participant’s Account, such
Participant shall be credited with a dividend award equal to the amount of the
cash dividend paid or Fair Market Value of other property distributed on one
Share, multiplied by the number of Share Units credited to the Participant’s
Share Unit Account on the dividend record date. The dividend award shall be
converted into additional Share Units as provided above using the Fair Market
Value of a Share on the dividend record date. Any other provision of this Plan
to the contrary notwithstanding, if a dividend is paid on Shares in the form of
a right or rights to purchase shares of capital stock of the Company or any
entity acquiring the Company, no additional Share Units shall be credited to the
Participant’s Share Unit Account with respect to such dividend, but each Share
Unit credited to a Participant’s Share Unit Account at the time such dividend is
paid, and each Share Unit thereafter credited to the Participant’s Share Unit
Account at a time when such rights are attached to Shares, shall thereafter be
valued as of any point in time on the basis of the aggregate of the then Fair
Market Value of one Share plus the then Fair Market Value of such right or
rights then attached to one Share.

14

--------------------------------------------------------------------------------

        Section 7.2.    Transactions Affecting Common Stock. In the event of any
merger, share exchange, reorganization, consolidation, recapitalization, stock
dividend, stock split or other change in corporate structure of the Company
affecting Shares, the Committee may make appropriate equitable adjustments with
respect to the Share Units credited to the Share Unit Account of each
Participant, including without limitation, adjusting the date as of which such
units are valued, as the Committee determines is necessary or desirable to
prevent the dilution or enlargement of the benefits intended to be provided
under the Plan.

        Section 7.3.    No Shareholder Rights With Respect to Share Units.
Participants shall have no rights as a stockholder pertaining to Share Units
credited to their Accounts.


ARTICLE 8.
SPECIAL RULES APPLICABLE IN THE EVENT OF A CHANGE IN CONTROL OF THE COMPANY

        Section 8.1.    Acceleration of Payment of Accounts. Notwithstanding any
other provision of this Plan, within ten (10) days after a Change in Control (as
defined in Section 8.2), each Participant, including Participants receiving
installment payments under the Plan, shall be distributed a lump sum payment in
cash of all nonforfeitable amounts accumulated in such Participant’s Account.
Such payment shall be made as soon as practicable following the Change in
Control.

        In determining the amount accumulated in a Participant’s Share Unit
Account, each Share Unit shall have a value equal to the higher of (a) the
highest reported sales price, regular way, of a Share on the Composite Tape for
New York Stock Exchange Listed Stocks (the “Composite Tape”) during the
sixty-day period prior to the date of the Change in Control of the Company and
(b) if the Change in Control of the Company is the result of a transaction or
series of transactions, the highest price per Share of the Company paid in such
transaction or series of transactions.

        Section 8.2.    Definition of a Change in Control. A Change in Control
means a change in the ownership or effective control of a corporation, or a
change in the ownership of a substantial portion of the assets of a corporation,
within the meaning of Code Section 409A and Treasury Regulation 1.409A-3(a)(5),
which is incorporated herein by this reference.

15

--------------------------------------------------------------------------------

        Section 8.3.    Maximum Payment Limitation.

        (a)    Limit on Payments. Except as provided in subsection (b) below, if
any portion of the payments or benefits described in this Plan or under any
other agreement with or plan of the Company or a Affiliate (in the aggregate,
“Total Payments”), would constitute an “excess parachute payment,” then the
Total Payments to be made to the Participant shall be reduced such that the
value of the aggregate Total Payments that the Participant is entitled to
receive shall be one dollar ($1) less than the maximum amount which the
Participant may receive without becoming subject to the tax imposed by Section
4999 of the Code or which the Company may pay without loss of deduction under
Section 280G(a) of the Code; provided that this Section shall not apply in the
case of a Participant who has in effect a valid employment contract providing
that the Total Payments to the Participant shall be determined without regard to
the maximum amount allowable under Section 280G of the Code. The terms “excess
parachute payment” and “parachute payment” shall have the meanings assigned to
them in Section 280G of the Code, and such “parachute payments” shall be valued
as provided therein. Present value shall be calculated in accordance with
Section 280G(d)(4) of the Code. Within forty (40) days following delivery of
notice by the Company to the Participant of its belief that there is a payment
or benefit due the Participant which will result in an excess parachute payment,
the Participant and the Company, at the Company’s expense, shall obtain the
opinion (which need not be unqualified) of nationally recognized tax counsel
selected by the Company’s independent auditors and acceptable to the Participant
in his sole discretion (which may be regular outside counsel to the Company),
which opinion sets forth (1) the amount of the Base Period Income, (2) the
amount and present value of Total Payments and (3) the amount and present value
of any excess parachute payments determined without regard to the limitations of
this Section. As used in this Section, the term “Base Period Income” means an
amount equal to the Participant’s “annualized includible compensation for the
base period” as defined in Section 280G(d)(1) of the Code. For purposes of such
opinion, the value of any non-cash benefits or any deferred payment or benefit
shall be determined by the Company’s independent auditors in accordance with the
principles of Sections 280G(d)(3) and (4) of the Code, which determination shall
be evidenced in a certificate of such auditors addressed to the Company and the
Participant. Such opinion shall be addressed to the Company and the Participant
and shall be binding upon the Company and the Participant. If such opinion
determines that there would be an excess parachute payment, the payments
hereunder that are includible in Total Payments or any other payment or benefit
determined by such counsel to be includible in Total Payments shall be reduced
or eliminated as specified by the Participant in writing delivered to the
Company within thirty days of his receipt of such opinion or, if the Participant
fails to so notify the Company, then as the Company shall reasonably determine,
so that under the bases of calculations set forth in such opinion there will be
no excess parachute payment. If such legal counsel so requests in connection
with the opinion required by this Section, the Participant and the Company shall
obtain, at the Company’s expense, and the legal counsel may rely on in providing
the opinion, the advice of a firm of recognized executive compensation
consultants as to the reasonableness of any item of compensation to be received
by the Participant. If the provisions of Sections 280G and 4999 of the Code are
repealed without succession, then this Section shall be of no further force or
effect.

16

--------------------------------------------------------------------------------

        (b)    Employment Contract Governs. The provisions of subsection (a)
above shall not apply to a Participant whose employment is governed by an
employment contract that provides for Total Payments in excess of the limitation
described in subsection (a) above.

        Section 8.4.    Cessation of All Deferrals. All deferrals under the Plan
shall cease upon the occurrence of a Change in Control. Amounts that would
otherwise be deferred will, instead, be paid to Participants in accordance with
their terms.


ARTICLE 9.
GENERAL PROVISIONS

        Section 9.1.    Administration.

        (a)    General. The Committee shall have overall authority with respect
to administration of the Plan; provided that the Administrator shall have
responsibility for the general operation and daily administration of the Plan as
specified herein. If at any time the Committee shall not be in existence or not
be composed of members of the Board who qualify as “nonemployee directors,” then
all determinations affecting Participants who are subject to Section 16 of the
Exchange Act shall be made by the full Board, and all determinations affecting
other Participants shall be made by the Board or an officer of the Company or
other committee appointed by the Board (with the assistance of the
Administrator). The Committee or Administrator may, in its discretion, delegate
any or all of its authority and responsibility; provided that the Committee
shall not delegate authority and responsibility with respect to non-ministerial
functions that relate to the participation by Participants who are subject to
Section 16 of the Exchange Act at the time any such delegated authority or
responsibility is exercised. To the extent of any such delegation, any
references herein to the Committee or Administrator, as applicable, shall be
deemed references to such delegatee. Interpretation of the Plan shall be within
the sole discretion of the Committee or the Administrator with respect to their
respective duties hereunder. If any delegatee of the Committee or the
Administrator shall also be a Participant or Beneficiary, any determinations
affecting the delegatee’s participation in the Plan shall be made by the
Committee or Administrator, as applicable.

        (b)    Authority and Responsibility. In addition to the authority
specifically provided herein, the Committee and Administrator shall have the
discretionary authority to take any action or make any determination it deems
necessary for the proper administration of its respective duties under the Plan,
including but not limited to: (1) prescribe rules and regulations for the
administration of the Plan; (2) prescribe forms for use with respect to the
Plan; (3) interpret and apply all of the Plan’s provisions, reconcile
inconsistencies or supply omissions in the Plan’s terms; (4) make appropriate
determinations, including factual determinations, and calculations; and (5)
prepare all reports required by law. Any action taken by the Committee shall be
controlling over any contrary action of the Administrator. The Committee or
Administrator may delegate its ministerial duties to a third party and to the
extent such delegation, references to the Committee or Administrator herein
shall mean such delegatee.

17

--------------------------------------------------------------------------------

        (c)    Decisions Binding. The Committee’s and Administrator’s
determination shall be final and binding on all parties with an interest
hereunder, unless determined to be arbitrary and capricious.

        (d)    Procedures of the Committee. The Committee’s determinations must
be made by not less than a majority of its members present at the meeting (in
person or otherwise) at which a quorum is present, or by written consent, which
sets forth the action, is signed by each member of the Committee and filed with
the minutes for proceedings of the Committee. A majority of the entire Committee
shall constitute a quorum for the transaction of business. The Administrator’s
determinations shall be made in accordance with such procedures it establishes.

        (e)    Indemnification. Service on the Committee or as an Administrator
shall constitute service as a director or officer of the Company so that the
Committee and Administrator members shall be entitled to indemnification,
limitation of liability and reimbursement of expenses with respect to their
Committee or Administrator services to the same extent that they are entitled
under the Company’s By-laws and Wisconsin law for their services as directors or
officers of the Company.

        Section 9.2.    Restrictions to Comply with Applicable Law.
Notwithstanding any other provision of the Plan, the Company shall have no
liability to make any payment unless such payment would comply with all
applicable laws and the applicable requirements of any securities exchange or
similar entity. In addition, transactions under the Plan are intended to comply
with all applicable conditions of Rule 16b-3 under the Exchange Act. The
Committee and Administrator shall administer the Plan so that transactions under
the Plan will be exempt from or comply with Section 16 of the Exchange Act, and
shall have the right to restrict or rescind any transaction, or impose other
rules and requirements, to the extent it deems necessary or desirable for such
exemption or compliance to be met.

        Section 9.3.    Claims Procedures.

        (a)    Initial Claim. If a Participant or Beneficiary (the “claimant”)
believes that the claimant is entitled to a benefit under the Plan that is not
provided, the claimant or his legal representative shall file a written claim
for such benefit with the Committee. The Committee shall review the claim within
ninety (90) days following the date of receipt of the claim; provided that the
Committee may determine that an additional 90-day extension is necessary due to
circumstances beyond the Committee’s control, in which event the Committee shall
notify the claimant prior to the end of the initial period that an extension is
needed, the reason therefor and the date by which the Committee expects to
render a decision. If the claimant’s claim is denied in whole or part, the
Committee shall provide written notice to the claimant of such denial. The
written notice shall include: the specific reason(s) for the denial; reference
to specific Plan provisions upon which the denial is based; a description of any
additional material or information necessary for the claimant to perfect the
claim and an explanation of which such material or information is necessary; and
a description of the Plan’s review procedures (as set forth in subsection (b))
and the time limits applicable to such procedures, including a statement of the
claimant’s right to bring a civil action under section 502(a) of ERISA following
an adverse determination upon review.

18

--------------------------------------------------------------------------------

        (b)    Request for Appeal. The claimant has the right to appeal the
Committee’s decision by filing a written appeal to the Committee within sixty
(60) days after claimant’s receipt of the decision or deemed denial. The
claimant will have the opportunity, upon request and free of charge, to have
reasonable access to and copies of all documents, records and other information
relevant to the claimant’s appeal. The claimant may submit written comments,
documents, records and other information relating to his claim with the appeal.
The Committee will review all comments, documents, records and other information
submitted by the claimant relating to the claim, regardless of whether such
information was submitted or considered in the initial claim determination. The
Committee shall make a determination on the appeal within sixty (60) days after
receiving the claimant’s written appeal; provided that the Committee may
determine that an additional 60-day extension is necessary due to circumstances
beyond the Committee’s control, in which event the Committee shall notify the
claimant prior to the end of the initial period that an extension is needed, the
reason therefor and the date by which the Committee expects to render a
decision. If the claimant’s appeal is denied in whole or part, the Committee
shall provide written notice to the claimant of such denial. The written notice
shall include: the specific reason(s) for the denial; reference to specific Plan
provisions upon which the denial is based; a statement that the claimant is
entitled to receive, upon request and free of charge, reasonable access to and
copies of all documents, records, and other information relevant to the
claimant’s claim; and a statement of the claimant’s right to bring a civil
action under section 502(a) of ERISA. If the claimant does not receive a written
decision within the time period(s) described above, the appeal shall be deemed
denied on the last day of such period(s).

        (c)    ERISA Fiduciary. For purposes of ERISA, the Committee shall be
considered the named fiduciary under the Plan.

        Section 9.4.    Participant Rights Unsecured.

        (a)    Unsecured Claim. The right of a Participant or his Beneficiary to
receive a distribution hereunder shall be an unsecured claim, and neither the
Participant nor any Beneficiary shall have any rights in or against any amount
credited to the Participant’s Account or any other specific assets of the
Company or an Affiliate. The right of a Participant or Beneficiary to the
payment of benefits under this Plan shall not be assigned, encumbered, or
transferred, except as otherwise required by law. The rights of a Participant
hereunder are exercisable during the Participant’s lifetime only by the
Participant or his guardian or legal representative.

        (b)    Contractual Obligation. The Company or an Affiliate may authorize
the creation of a trust or other arrangement to assist it in meeting the
obligations created under the Plan. However, any liability to any person with
respect to the Plan shall be based solely upon any contractual obligations that
may be created pursuant to the Plan. No obligation of the Company or an
Affiliate shall be deemed to be secured by any pledge of, or other encumbrance
on, any property of the Company or any Affiliate. Nothing contained in this Plan
and no action taken pursuant to its terms shall create or be construed to create
a trust of any kind, or a fiduciary relationship between the Company or an
Affiliate and any Participant or Beneficiary, or any other person.

19

--------------------------------------------------------------------------------

        Section 9.5.    Amendment or Termination of Plan.

        (a)    Amendment. The Committee may at any time amend the Plan,
including but not limited to modifying the terms and conditions applicable to
(or otherwise eliminating) Deferrals to be made on or after the amendment date;
provided, however, that no amendment may reduce or eliminate any Account balance
accrued to the date of such amendment (except as such Account balance may be
reduced as a result of investment losses allocable to such Account) without a
Participant’s consent except as otherwise specifically provided herein. In
addition, the Administrator may at any time amend the Plan to make
administrative changes and changes necessary to comply with applicable law.

        (b)    Termination. The Board may terminate the Plan in accordance with
Treasury Regulations 1.409A-3(i). Upon termination of the Plan, any deferral
elections then in effect shall be cancelled, as provided in such rules.

        Section 9.6.    Administrative Expenses. Costs of establishing and
administering the Plan will be paid by the Company and participating
subsidiaries.

        Section 9.7.    Successors and Assigns. This Plan shall be binding upon
and inure to the benefit of the Company, its successors and assigns and the
Participants and their heirs, executors, administrators, and legal
representatives.

        Section 9.8.    Governing Law; Limitation on Actions; Dispute
Resolution.

        (a)    Governing Law. This Plan is intended to be a plan of deferred
compensation maintained for a select group of management or highly compensated
employees as that term is used in ERISA, and shall be interpreted so as to
comply with the applicable requirements thereof. In all other respects, the Plan
is to be construed and its validity determined according to the laws of the
State of Wisconsin (without reference to conflict of law principles thereof) to
the extent such laws are not preempted by federal law.

        (b)    Limitation on Actions. Any action or other legal proceeding with
respect to the Plan may be brought only after the claims and appeals procedures
of Section 9.3 are exhausted and only within period ending on the earlier of (1)
one year after the date claimant receives notice or deemed notice of a denial
upon appeal under Section 9.3(b), or (2) the expiration of the applicable
statute of limitations period under applicable federal law. Any action or other
legal proceeding not adjudicated under ERISA must be arbitrated in accordance
with the provisions of subsection (c).

        (c)    Arbitration.

  (1)    Application. Notwithstanding any employee agreement in effect between a
Participant and the Company or any Affiliate, if a Participant or Beneficiary
brings a claim that relates to benefits under this Plan that is not covered
under ERISA, and regardless of the basis of the claim (including but not limited
to, actions under Title VII, wrongful discharge, breach of employment agreement,
etc.), such claim shall be settled by final binding arbitration in accordance
with the rules of the American Arbitration Association (“AAA”) and judgment upon
the award rendered by the arbitrator may be entered in any court having
jurisdiction thereof.


20

--------------------------------------------------------------------------------

  (2)    Initiation of Action. Arbitration must be initiated by serving or
mailing a written notice of the complaint to the other party. Normally, such
written notice should be provided the other party within one year (365 days)
after the day the complaining party first knew or should have known of the
events giving rise to the complaint. However, this time frame may be extended if
the applicable statute of limitation provides for a longer period of time. If
the complaint is not properly submitted within the appropriate time frame, all
rights and claims that the complaining party has or may have against the other
party shall be waived and void. Any notice sent to the Company shall be
delivered to:


  Office of General Counsel
Oshkosh Corporation
2307 Oregon Street
P.O. Box 2566
Oshkosh, WI 54903-2566


          The notice must identify and describe the nature of all complaints
asserted and the facts upon which such complaints are based. Notice will be
deemed given according to the date of any postmark or the date of time of any
personal delivery.


  (3)    Compliance with Personnel Policies. Before proceeding to arbitration on
a complaint, the Participant or Beneficiary must initiate and participate in any
complaint resolution procedure identified in the Company’s or Affiliate’s
personnel policies. If the claimant has not initiated the complaint resolution
procedure before initiating arbitration on a complaint, the initiation of the
arbitration shall be deemed to begin the complaint resolution procedure. No
arbitration hearing shall be held on a complaint until any applicable complaint
resolution procedure has been completed.


  (4)    Rules of Arbitration. All arbitration will be conducted by a single
arbitrator according to the Employment Dispute Arbitration Rules of the AAA. The
arbitrator will have authority to award any remedy or relief that a court of
competent jurisdiction could order or grant including, without limitation,
specific performance of any obligation created under policy, the awarding of
punitive damages, the issuance of any injunction, costs and attorney’s fees to
the extent permitted by law, or the imposition of sanctions for abuse of the
arbitration process. The arbitrator’s award must be rendered in a writing that
sets forth the essential findings and conclusions on which the arbitrator’s
award is based.


21

--------------------------------------------------------------------------------

  (5)    Representation and Costs. Each party may be represented in the
arbitration by an attorney or other representative selected by the party. The
Company or Affiliate shall be responsible for its own costs, the AAA filing fee
and all other fees, costs and expenses of the arbitrator and AAA for
administering the arbitration. The claimant shall be responsible for his
attorney’s or representative’s fees, if any. However, if any party prevails on a
statutory claim which allows the prevailing party costs and/or attorneys’ fees,
the arbitrator may award costs and reasonable attorneys’ fees as provided by
such statute.


  (6)    Discovery; Location; Rules of Evidence. Discovery will be allowed to
the same extent afforded under the Federal Rules of Civil Procedure. Arbitration
will be held at a location selected by the Company. AAA rules notwithstanding,
the admissibility of evidence offered at the arbitration shall be determined by
the arbitrator who shall be the judge of its materiality and relevance. Legal
rules of evidence will not be controlling, and the standard for admissibility of
evidence will generally be whether it is the type of information that
responsible people rely upon in making important decisions.


  (7)    Confidentiality. The existence, content or results of any arbitration
may not be disclosed by a party or arbitrator without the prior written consent
of both parties. Witnesses who are not a party to the arbitration shall be
excluded from the hearing except to testify.


OSHKOSH CORPORATION

  By:_____________________________
  Its:_____________________________





22

--------------------------------------------------------------------------------


APPENDIX 1

See Predecessor Plan












23

--------------------------------------------------------------------------------


APPENDIX 2

Regulations Incorporated by Reference


TREASURY REGULATION 1.409A-1(H)

        (h)       Separation from service—

        (1)       Employees—In general. An employee separates from service with
the employer if the employee dies, retires, or otherwise has a termination of
employment with the employer. However, for purposes of this paragraph (h)(1),
the employment relationship is treated as continuing intact while the individual
is on military leave, sick leave, or other bona fide leave of absence if the
period of such leave does not exceed six months, or if longer, so long as the
individual retains a right to reemployment with the service recipient under an
applicable statute or by contract. For purposes of this paragraph (h)(1), a
leave of absence constitutes a bona fide leave of absence only if there is a
reasonable expectation that the employee will return to perform services for the
employer. If the period of leave exceeds six months and the individual does not
retain a right to reemployment under an applicable statute or by contract, the
employment relationship is deemed to terminate on the first date immediately
following such six-month period. Notwithstanding the foregoing, where a leave of
absence is due to any medically determinable physical or mental impairment that
can be expected to result in death or can be expected to last for a continuous
period of not less than six months, where such impairment causes the employee to
be unable to perform the duties of his or her position of employment or any
substantially similar position of employment, a 29-month period of absence may
be substituted for such six-month period.

24

--------------------------------------------------------------------------------

        (ii)       Termination of employment. Whether a termination of
employment has occurred is determined based on whether the facts and
circumstances indicate that the employer and employee reasonably anticipated
that no further services would be performed after a certain date or that the
level of bona fide services the employee would perform after such date (whether
as an employee or as an independent contractor) would permanently decrease to no
more than 20 percent of the average level of bona fide services performed
(whether as an employee or an independent contractor) over the immediately
preceding 36-month period (or the full period of services to the employer if the
employee has been providing services to the employer less than 36 months). Facts
and circumstances to be considered in making this determination include, but are
not limited to, whether the employee continues to be treated as an employee for
other purposes (such as continuation of salary and participation in employee
benefit programs), whether similarly situated service providers have been
treated consistently, and whether the employee is permitted, and realistically
available, to perform services for other service recipients in the same line of
business. An employee is presumed to have separated from service where the level
of bona fide services performed decreases to a level equal to 20 percent or less
of the average level of services performed by the employee during the
immediately preceding 36-month period. An employee will be presumed not to have
separated from service where the level of bona fide services performed continues
at a level that is 50 percent or more of the average level of service performed
by the employee during the immediately preceding 36-month period. No presumption
applies to a decrease in the level of bona fide services performed to a level
that is more than 20 percent and less than 50 percent of the average level of
bona fide services performed during the immediately preceding 36-month period.
The presumption is rebuttable by demonstrating that the employer and the
employee reasonably anticipated that as of a certain date the level of bona fide
services would be reduced permanently to a level less than or equal to 20
percent of the average level of bona fide services provided during the
immediately preceding 36-month period or full period of services provided to the
employer if the employee has been providing services to the service recipient
for a period of less than 36 months (or that the level of bona fide services
would not be so reduced). For example, an employee may demonstrate that the
employer and employee reasonably anticipated that the employee would cease
providing services, but that, after the original cessation of services, business
circumstances such as termination of the employee’s replacement caused the
employee to return to employment. Although the employee’s return to employment
may cause the employee to be presumed to have continued in employment because
the employee is providing services at a rate equal to the rate at which the
employee was providing services before the termination of employment, the facts
and circumstances in this case would demonstrate that at the time the employee
originally ceased to provide services, the employee and the service recipient
reasonably anticipated that the employee would not provide services in the
future. Notwithstanding the foregoing provisions of this paragraph (h)(1)(ii), a
plan may treat another level of reasonably anticipated permanent reduction in
the level of bona fide services as a separation from service, provided that the
level of reduction required must be designated in writing as a specific
percentage, and the reasonably anticipated reduced level of bona fide services
must be greater than 20 percent but less than 50 percent of the average level of
bona fide services provided in the immediately preceding 36 months. The plan
must specify the definition of separation from service on or before the date on
which a separation from service is designated as a time of payment of the
applicable amount deferred, and once designated, any change to the definition of
separation from service with respect to such amount deferred will be subject to
the rules regarding subsequent deferrals and the acceleration of payments. For
purposes of this paragraph (h)(1)(ii), for periods during which an employee is
on a paid bona fide leave of absence (as defined in paragraph (h)(1)(i) of this
section) and has not otherwise terminated employment pursuant to paragraph
(h)(1)(i) of this section, the employee is treated as providing bona fide
services at a level equal to the level of services that the employee would have
been required to perform to receive the compensation paid with respect to such
leave of absence. Periods during which an employee is on an unpaid bona fide
leave of absence (as defined in paragraph (h)(1)(i) of this section) and has not
otherwise terminated employment pursuant to paragraph (h)(1)(i) of this section,
are disregarded for purposes of this paragraph (h)(1)(ii) (including for
purposes of determining the applicable 36-month (or shorter) period).

        (2)       Independent contractors—

        (i)       In general. An independent contractor is considered to have a
separation from service with the service recipient upon the expiration of the
contract (or in the case of more than one contract, all contracts) under which
services are performed for the service recipient if the expiration constitutes a
good-faith and complete termination of the contractual relationship. An
expiration does not constitute a good faith and complete termination of the
contractual relationship if the service recipient anticipates a renewal of a
contractual relationship or the independent contractor becoming an employee. For
this purpose, a service recipient is considered to anticipate the renewal of the
contractual relationship with an independent contractor if it intends to
contract again for the services provided under the expired contract, and neither
the service recipient nor the independent contractor has eliminated the
independent contractor as a possible provider of services under any such new
contract. Further, a service recipient is considered to intend to contract again
for the services provided under an expired contract if the service recipient’s
doing so is conditioned only upon incurring a need for the services, the
availability of funds, or both.

25

--------------------------------------------------------------------------------

        (ii)       Special rule. Notwithstanding paragraph (h)(2)(i) of this
section, a plan is considered to satisfy the requirement described in
§1.409A-3(a)(1) with respect to an amount payable upon a separation from service
if, with respect to amounts payable to a service provider who is an independent
contractor, the plan provides that —

        (A)        No amount will be paid to the service provider before a date
at least 12 months after the day on which the contract expires under which the
service provider performs services for the service recipient (or, in the case of
more than one contract, all such contracts expire); and

        (B)        No amount payable to the service provider on that date will
be paid to the service provider if, after the expiration of the contract (or
contracts) and before that date, the service provider performs services for the
service recipient as an independent contractor or an employee.

        (3)       Definition of service recipient and employer. For purposes of
this paragraph (h), the term service recipient or employer means the service
recipient as defined in paragraph (g) of this section, provided that in applying
section 1563(a)(1), (2), and (3) for purposes of determining a controlled group
of corporations under section 414(b), the language “at least 50 percent” is used
instead of “at least 80 percent” each place it appears in section 1563(a)(1),
(2), and (3), and in applying §1.414(c)-2 for purposes of determining trades or
businesses (whether or not incorporated) that are under common control for
purposes of section 414(c), “at least 50 percent” is used instead of “at least
80 percent” each place it appears in §1.414(c)-2. A plan may provide with
respect to a deferral of compensation under the plan that in applying sections
1563(a)(1), (2), and (3) for purposes of determining a controlled group of
corporations under section 414(b), another defined percentage greater than 50
percent, but not greater than 80 percent, is used instead of “at least 80
percent” at each place it appears in sections 1563(a)(1), (2), and (3), and in
applying §1.414(c)-2 for purposes of determining trades or businesses (whether
or not incorporated) that are under common control for purposes of section
414(c), another defined percentage greater than 50 percent, but not greater than
80 percent, is used instead of “at least 80 percent” at each place it appears in
§1.414(c)-2. In addition, where the use of such definition of service recipient
for purposes of determining a separation from service is based upon legitimate
business criteria, the plan may provide that for purposes of a deferral of
compensation under the plan that in applying sections 1563(a)(1), (2), and (3)
for purposes of determining a controlled group of corporations under section
414(b), the language “at least 20 percent” or another defined percentage not
less than 20 percent but not greater than 50 percent is used instead of “at
least 80 percent” at each place it appears in sections 1563(a)(1), (2), and (3),
and in applying §1.414(c)-2 for purposes of determining trades or businesses
(whether or not incorporated) that are under common control for purposes of
section 414(c), the language “at least 20 percent” or another defined percentage
not less than 20 percent but not greater than 50 percent is used instead of “at
least 80 percent” at each place it appears in §1.414(c)-2. Where a definition of
service recipient or employer other than the definition provided in the first
sentence of this paragraph (h)(3) (the 50 percent standard) is used, the plan
must designate in writing the alternate definition no later than the last date
at which the time and form of payment of the applicable amount deferred must be
elected in accordance with §1.409A-2(a), and any change in the definition for
such amounts deferred will constitute a change in the time and form of payment
subject to the rules governing subsequent deferral elections under §1.409A-2(b)
and the acceleration of payments under §1.409A-3(j).

26

--------------------------------------------------------------------------------

        (4)       Asset purchase transactions. Where as part of a sale or other
disposition of assets by one service recipient (seller) to an unrelated service
recipient (buyer), a service provider of the seller would otherwise experience a
separation from service with the seller, the seller and the buyer may retain the
discretion to specify, and may specify, whether a service provider providing
services to the seller immediately before the asset purchase transaction and
providing services to the buyer after and in connection with the asset purchase
transaction has experienced a separation from service for purposes of this
paragraph (h), provided that the asset purchase transaction results from bona
fide, arm’s length negotiations, all service providers providing services to the
seller immediately before the asset purchase transaction and providing services
to the buyer after and in connection with the asset purchase transaction are
treated consistently (regardless of position at the seller) for purposes of
applying the provisions of any nonqualified deferred compensation plan, and such
treatment is specified in writing no later than the closing date of the asset
purchase transaction. For purposes of this paragraph (h)(4), references to a
sale or other disposition of assets, or an asset purchase transaction, refer
only to a transfer of substantial assets, such as a plant or division or
substantially all the assets of a trade or business. For purposes of this
paragraph (h)(4), whether a service recipient is related to another service
recipient is determined under the rules provided in paragraph (f)(2)(ii) of this
section.

        (5)       Dual status. If a service provider provides services both as
an employee of a service recipient and as an independent contractor of a service
recipient, the service provider must separate from service both as an employee
and as an independent contractor to be treated as having separated from service.
If a service provider ceases providing services as an independent contractor and
begins providing services as an employee, or ceases providing services as an
employee and begins providing services as an independent contractor, the service
provider will not be considered to have a separation from service until the
service provider has ceased providing services in both capacities.
Notwithstanding the foregoing, if a service provider provides services both as
an employee of a service recipient and a member of the board of directors of a
corporate service recipient (or an analogous position with respect to a
non-corporate service recipient), the services provided as a director are not
taken into account in determining whether the service provider has a separation
from service as an employee for purposes of a nonqualified deferred compensation
plan in which the service provider participates as an employee that is not
aggregated with any plan in which the service provider participates as a
director under paragraph (c)(2)(ii) of this section. In addition, if a service
provider provides services both as an employee of a service recipient and a
member of the board of directors of a corporate service recipient (or an
analogous position with respect to a non-corporate service recipient), the
services provided as an employee are not taken into account in determining
whether the service provider has a separation from service as a director for
purposes of a nonqualified deferred compensation plan in which the service
provider participates as a director that is not aggregated with any plan in
which the service provider participates as an employee under paragraph
(c)(2)(ii) of this section.

27

--------------------------------------------------------------------------------

        (6)       Collectively bargained plans covering multiple employers.
Notwithstanding the foregoing provisions of this paragraph (h), to the extent a
plan is established pursuant to a bona fide collective bargaining agreement
covering services performed by employees for multiple employers, such plan may
define a separation from service in a reasonable manner that treats the employee
as not having separated from service during periods in which the employee is not
providing services but is available to perform services covered by the
collective bargaining agreement for one or more employers, provided that the
definition also provides that the employee must be deemed to have separated from
service at a specified date not later than the end of any period of at least 12
consecutive months during which the employee has not provided any services
covered by the collective bargaining agreement to any participating employer.
This paragraph (h)(6) applies only if the definition of separation from service
provided by the collective bargaining agreement was the subject of arm’s length
negotiations between employee representatives and two or more employers, the
agreement between employee representatives and such employers satisfies section
7701(a)(46), and the circumstances surrounding the agreement evidence good faith
bargaining between adverse parties over such definition.


TREASURY REGULATION 1.409A-3(A)(5)

        (5)        Change in the ownership or effective control of a
corporation, or a change in the ownership of a substantial portion of the assets
of a corporation—

        (i)       In general. Pursuant to section 409A(a)(2)(A)(v), a plan may
permit a payment upon the occurrence of a change in the ownership of the
corporation (as defined in paragraph (i)(5)(v) of this section), a change in
effective control of the corporation (as defined in paragraph (i)(5)(vi) of this
section), or a change in the ownership of a substantial portion of the assets of
the corporation (as defined in paragraph (i)(5)(vii) of this section)
(collectively referred to as a change in control event). To qualify as a change
in control event, the occurrence of the event must be objectively determinable
and any requirement that any other person or group, such as a plan administrator
or compensation committee, certify the occurrence of a change in control event
must be strictly ministerial and not involve any discretionary authority. The
plan may provide for a payment on a particular type or types of change in
control events, and need not provide for a payment on all such events, provided
that each event upon which a payment is provided qualifies as a change in
control event. For rules regarding the ability of the service recipient to
terminate the plan and pay amounts of deferred compensation upon a change in
control event, see paragraph (j)(4)(ix)(B) of this section.

        (ii)       Identification of relevant corporation—(A) In general. To
constitute a change in control event with respect to the service provider, the
change in control event must relate to —

        (1)        The corporation for whom the service provider is performing
services at the time of the change in control event;

        (2)        The corporation that is liable for the payment of the
deferred compensation (or all corporations liable for the payment if more than
one corporation is liable) but only if either the deferred compensation is
attributable to the performance of service by the service provider for such
corporation (or corporations) or there is a bona fide business purpose for such
corporation or corporations to be liable for such payment and, in either case,
no significant purpose of making such corporation or corporations liable for
such payment is the avoidance of Federal income tax; or

28

--------------------------------------------------------------------------------

        (3)        A corporation that is a majority shareholder of a corporation
identified in paragraph (i)(5)(ii)(A)(1) or (2) of this section, or any
corporation in a chain of corporations in which each corporation is a majority
shareholder of another corporation in the chain, ending in a corporation
identified in paragraph (i)(5)(ii)(A)(1) or (2) of this section.

        (B)       Majority shareholder. For purposes of this paragraph
(i)(5)(ii), a majority shareholder is a shareholder owning more than 50 percent
of the total fair market value and total voting power of such corporation.

        (C)       Example. The following example illustrates the rules of this
paragraph (i)(5)(ii):

        Example. Corporation A is a majority shareholder of Corporation B, which
is a majority shareholder of Corporation C. A change in ownership of Corporation
B constitutes a change in control event to service providers performing services
for Corporation B or Corporation C, and to service providers for which
Corporation B or Corporation C is solely liable for payments under the plan (for
example, former employees), but is not a change in control event as to
Corporation A or any other corporation of which Corporation A is a majority
shareholder unless the sale constitutes a change in the ownership of a
substantial portion of Corporation A’s assets (see paragraph (i)(5)(vii) of this
section).

        (iii)       Attribution of stock ownership. For purposes of paragraph
(i)(5) of this section, section 318(a) applies to determine stock ownership.
Stock underlying a vested option is considered owned by the individual who holds
the vested option (and the stock underlying an unvested option is not considered
owned by the individual who holds the unvested option). For purposes of the
preceding sentence, however, if a vested option is exercisable for stock that is
not substantially vested (as defined by §1.83-3(b) and (j)), the stock
underlying the option is not treated as owned by the individual who holds the
option.

        (iv)       Special rules for certain delayed payments pursuant to a
change in control event—(A) Certain transaction-based compensation. Payments of
compensation related to a change in control event described in paragraph
(i)(5)(v) of this section (change in the ownership of a corporation) or
paragraph (i)(5)(vii) of this section (change in the ownership of a substantial
portion of a corporation’s assets), that occur because a service recipient
purchases its stock held by the service provider or because the service
recipient or a third party purchases a stock right held by a service provider,
or that are calculated by reference to the value of stock of the service
recipient (collectively, transaction-based compensation), may be treated as paid
at a designated date or pursuant to a payment schedule that complies with the
requirements of section 409A if the transaction-based compensation is paid on
the same schedule and under the same terms and conditions as apply to payments
to shareholders generally with respect to stock of the service recipient
pursuant to a change in control event described in paragraph (i)(5)(v) of this
section (change in the ownership of a corporation) or as apply to payments to
the service recipient pursuant to a change in control event described in
paragraph (i)(5)(vii) of this section (change in the ownership of a substantial
portion of a corporation’s assets), and to the extent that the transaction-based
compensation is paid not later than five years after the change in control
event, the payment of such compensation will not violate the initial or
subsequent deferral election rules set out in §1.409A-2(a) and (b) solely as a
result of such transaction-based compensation being paid pursuant to such
schedule and terms and conditions. If before and in connection with a change in
control event described in paragraph (i)(5)(v) or (i)(5)(vii) of this section,
transaction-based compensation that would otherwise be payable as a result of
such event is made subject to a condition on payment that constitutes a
substantial risk of forfeiture (as defined in §1.409A-1(d), without regard to
the provisions of that section under which additions or extensions of forfeiture
conditions are disregarded) and the transaction-based compensation is payable
under the same terms and conditions as apply to payments made to shareholders
generally with respect to stock of the service recipient pursuant to a change in
control event described in paragraph (i)(5)(v) of this section or to payments to
the service recipient pursuant to a change in control event described in
paragraph (i)(5)(vii) of this section, for purposes of determining whether such
transaction-based compensation is a short-term deferral the requirements of
§1.409A-1(b)(4) are applied as if the legally binding right to such
transaction-based compensation arose on the date that it became subject to such
substantial risk of forfeiture.

29

--------------------------------------------------------------------------------

        (B)       Certain nonvested compensation. Notwithstanding the provisions
of §1.409A-1(d) (definition of a substantial risk of forfeiture) that disregard
the extension or modification of a condition for purposes of determining whether
a condition on payment constitutes a substantial risk of forfeiture, a condition
that is a substantial risk of forfeiture that otherwise would lapse as a result
of a change in control event described in paragraph (i)(5)(v) or (i)(5)(vii) of
this section may be extended or modified before and in connection with such
event to provide for a condition on payment that will not lapse as a result of
such change in control event, and such extended or modified condition will be
treated as continuing to subject the amount to a substantial risk of forfeiture,
provided that the transaction constituting the change in control event is a bona
fide arm’s length transaction between the service recipient or its shareholders
and one or more parties who are unrelated to the service recipient and service
provider (applying the rules of §1.409A-1(f)(2)(ii)) and the modified or
extended condition to which the payment is subject would otherwise be treated as
a substantial risk of forfeiture under §1.409A-1(d) (without regard to the
provisions disregarding additions or extensions of forfeiture conditions). In
such a case, the continued application of a fixed schedule of payments based
upon the lapse of the substantial risk of forfeiture, so that payments commence
upon the lapse of the modified or extended condition on payment, will not be
treated as a change in the fixed schedule of payments for purposes of
§1.409A-2(b) (subsequent deferral elections) or paragraph (j) of this section
(prohibition on the acceleration of payments).

        (v)       Change in the ownership of a corporation—(A) In general.
Except as provided in paragraph (i)(5)(vi)(C) of this section, a change in the
ownership of a corporation occurs on the date that any one person, or more than
one person acting as a group (as defined in paragraph (i)(5)(v)(B) of this
section), acquires ownership of stock of the corporation that, together with
stock held by such person or group, constitutes more than 50 percent of the
total fair market value or total voting power of the stock of such corporation.
A nonqualified deferred compensation plan may provide that amounts payable upon
a change in the ownership of a corporation will be paid only if the conditions
in the preceding sentence are satisfied but substituting a percentage specified
in the plan that is higher than 50 percent for the words “50 percent” in the
preceding sentence, but only if the provision is set forth in the plan no later
than the date by which the time and form of payment must be established under
§1.409A-2. However, if any one person, or more than one person acting as a
group, is considered to own more than 50 percent of the total fair market value
or total voting power of the stock of a corporation (or such higher percentage
specified in accordance with the preceding sentence), the acquisition of
additional stock by the same person or persons is not considered to cause a
change in the ownership of the corporation (or to cause a change in the
effective control of the corporation (within the meaning of paragraph (i)(5)(vi)
of this section)). An increase in the percentage of stock owned by any one
person, or persons acting as a group, as a result of a transaction in which the
corporation acquires its stock in exchange for property will be treated as an
acquisition of stock for purposes of this section. This section applies only
when there is a transfer of stock of a corporation (or issuance of stock of a
corporation) and stock in such corporation remains outstanding after the
transaction (see paragraph (i)(5)(vii) of this section for rules regarding the
transfer of assets of a corporation). See §1.280G-1, Q&A-27(d), Example 1,
Example 2, Example 5, and Example 6.

30

--------------------------------------------------------------------------------

        (B)       Persons acting as a group. For purposes of paragraph
(i)(5)(v)(A) of this section, persons will not be considered to be acting as a
group solely because they purchase or own stock of the same corporation at the
same time, or as a result of the same public offering. However, persons will be
considered to be acting as a group if they are owners of a corporation that
enters into a merger, consolidation, purchase or acquisition of stock, or
similar business transaction with the corporation. If a person, including an
entity, owns stock in both corporations that enter into a merger, consolidation,
purchase or acquisition of stock, or similar transaction, such shareholder is
considered to be acting as a group with other shareholders only with respect to
the ownership in that corporation before the transaction giving rise to the
change and not with respect to the ownership interest in the other corporation.
See §1.280G-1, Q&A-27(d), Example 3 and Example 4.

        (vi)       Change in the effective control of a corporation—(A) In
general. Notwithstanding that a corporation has not undergone a change in
ownership under paragraph (i)(5)(v) of this section, a change in the effective
control of the corporation occurs only on either of the following dates:

        (1)        The date any one person, or more than one person acting as a
group (as determined under paragraph (i)(5)(v)(B) of this section), acquires (or
has acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of the corporation
possessing 30 percent or more of the total voting power of the stock of such
corporation. A nonqualified deferred compensation plan may provide that amounts
payable upon an effective change in control of a corporation will be paid only
if the conditions in the preceding sentence are satisfied but substituting a
percentage specified in the plan that is higher than 30 percent for the word “30
percent” in the preceding sentence, but only if the percentage is set forth in
the plan no later than the date by which the time and form of payment must be
established under §1.409A-2).

        (2)        The date a majority of members of the corporation’s board of
directors is replaced during any 12-month period by directors whose appointment
or election is not endorsed by a majority of the members of the corporation’s
board of directors before the date of the appointment or election, provided that
for purposes of this paragraph (i)(5)(vi)(A) the term corporation refers solely
to the relevant corporation identified in paragraph (i)(5)(ii) of this section
for which no other corporation is a majority shareholder for purposes of that
paragraph. For example, if Corporation A is a publicly held corporation with no
majority shareholder, and Corporation A is the majority shareholder of
Corporation B, which is the majority shareholder of Corporation C, the term
corporation for purposes of this paragraph (i)(5)(vi)(A)(2) would refer solely
to Corporation A. A nonqualified deferred compensation plan may provide that
amounts payable upon a change in the effective control of a corporation will be
paid only if the conditions in the first sentence of this paragraph are
satisfied substituting a portion of the members of the corporation’s board of
directors that is higher than the words “a majority of the members of the
corporation’s board of directors” in the first sentence of this paragraph, but
only if the higher portion is set forth in the plan no later than the date by
which the time and form of payment must be established under §1.409A-2(a)).

31

--------------------------------------------------------------------------------

        (B)       Multiple change in control events. A change in effective
control may occur in a transaction in which one of the two corporations involved
in the transaction has a change in control event under paragraph (i)(5)(v) or
(i)(5)(vii) of this section. Thus, for example, assume Corporation P transfers
more than 40 percent of the total gross fair market value of its assets to
Corporation O in exchange for 35 percent of O’s stock. P has undergone a change
in ownership of a substantial portion of its assets under paragraph (i)(5)(vii)
of this section and O has a change in effective control under this paragraph
(i)(5)(vi).

        (C)       Acquisition of additional control. If any one person, or more
than one person acting as a group, is considered to effectively control a
corporation (within the meaning of this paragraph (i)(5)(vi)), the acquisition
of additional control of the corporation by the same person or persons is not
considered to cause a change in the effective control of the corporation (or to
cause a change in the ownership of the corporation within the meaning of
paragraph (i)(5)(v) of this section).

        (D)       Persons acting as a group. Persons will not be considered to
be acting as a group solely because they purchase or own stock of the same
corporation at the same time, or as a result of the same public offering.
However, persons will be considered to be acting as a group if they are owners
of a corporation that enters into a merger, consolidation, purchase or
acquisition of stock, or similar business transaction with the corporation. If a
person, including an entity, owns stock in both corporations that enter into a
merger, consolidation, purchase or acquisition of stock, or similar transaction,
such shareholder is considered to be acting as a group with other shareholders
in a corporation only with respect to the ownership in that corporation before
the transaction giving rise to the change and not with respect to the ownership
interest in the other corporation. See §1.280G-1, Q&A-27(d), Example 4.

        (vii)       Change in the ownership of a substantial portion of a
corporation’s assets—(A) In general. A change in the ownership of a substantial
portion of a corporation’s assets occurs on the date that any one person, or
more than one person acting as a group (as determined in paragraph (i)(5)(v)(B)
of this section), acquires (or has acquired during the 12-month period ending on
the date of the most recent acquisition by such person or persons) assets from
the corporation that have a total gross fair market value equal to or more than
40 percent of the total gross fair market value of all of the assets of the
corporation immediately before such acquisition or acquisitions (or such higher
amount specified by the plan no later than the date by which the time and form
of payment must be established under §1.409A-2). For this purpose, gross fair
market value means the value of the assets of the corporation, or the value of
the assets being disposed of, determined without regard to any liabilities
associated with such assets.

32

--------------------------------------------------------------------------------

        (B)       Transfers to a related person—(1) There is no change in
control event under this paragraph (i)(5)(vii) when there is a transfer to an
entity that is controlled by the shareholders of the transferring corporation
immediately after the transfer, as provided in this paragraph (i)(5)(vii)(B). A
transfer of assets by a corporation is not treated as a change in the ownership
of such assets if the assets are transferred to —

        (i)        A shareholder of the corporation (immediately before the
asset transfer) in exchange for or with respect to its stock;

        (ii)        An entity, 50 percent or more of the total value or voting
power of which is owned, directly or indirectly, by the corporation;

        (iii)        A person, or more than one person acting as a group, that
owns, directly or indirectly, 50 percent or more of the total value or voting
power of all the outstanding stock of the corporation; or

        (iv)        An entity, at least 50 percent of the total value or voting
power of which is owned, directly or indirectly, by a person described in
paragraph (i)(5)(vii)(B)(1)(iii) of this section.

        (2)        For purposes of this paragraph (i)(5)(vii)(B) and except as
otherwise provided in this paragraph (i), a person’s status is determined
immediately after the transfer of the assets. For example, a transfer to a
corporation in which the transferor corporation has no ownership interest before
the transaction, but that is a majority-owned subsidiary of the transferor
corporation after the transaction is not treated as a change in the ownership of
the assets of the transferor corporation.

        (C)       Persons acting as a group. Persons will not be considered to
be acting as a group solely because they purchase assets of the same corporation
at the same time. However, persons will be considered to be acting as a group if
they are owners of a corporation that enters into a merger, consolidation,
purchase or acquisition of assets, or similar business transaction with the
corporation. If a person, including an entity shareholder, owns stock in both
corporations that enter into a merger, consolidation, purchase or acquisition of
assets, or similar transaction, such shareholder is considered to be acting as a
group with other shareholders in a corporation only to the extent of the
ownership in that corporation before the transaction giving rise to the change
and not with respect to the ownership interest in the other corporation. See
§1.280G-1, Q&A-27(d), Example 4.

        (6)       Certain back-to-back arrangements—

        (i)       In general. This paragraph (i)(6) applies where a service
provider is providing services to a service recipient (the intermediate service
recipient), who in turn is providing services to another service recipient (the
ultimate service recipient), the services provided by the service provider to
the intermediate service recipient are closely related to the services provided
by the intermediate service recipient to the ultimate service recipient, there
is a nonqualified deferred compensation plan providing for payments by the
ultimate service recipient to the intermediate service recipient (the ultimate
service recipient plan), there is a nonqualified deferred compensation plan or
other agreement, method, program, or other arrangement providing for payments of
compensation by the intermediate service recipient to the service provider (the
intermediate service recipient plan), and the intermediate service recipient
plan provides for a payment upon the occurrence of an event described in
paragraph (a)(1), (2), (3), (5), or (6) of this section. In such a case,
notwithstanding the generally applicable limits on payments in paragraph (a) of
this section, the ultimate service recipient plan may provide for a payment to
the intermediate service recipient upon the occurrence of a payment event under
the intermediate service recipient plan described in paragraph (a)(1), (2), (3),
(5), or (6) of this section if the time and form of payment is defined as the
same time and form of payment provided under the intermediate service recipient
plan, the amount of the payment under the ultimate service recipient plan does
not exceed the amount of the payment under the intermediate service recipient
plan, and the ultimate service recipient plan and the intermediate service
recipient plan otherwise satisfy the requirements of section 409A (regardless of
whether such plan is subject to section 409A).

33

--------------------------------------------------------------------------------


TREASURY REGULATION 1.409A-3(I)

        (ix)       Plan terminations and liquidations. A plan may provide for
the acceleration of the time and form of a payment, or a payment under such plan
may be made, where the acceleration of the payment is made pursuant to a
termination and liquidation of the plan in accordance with one of the following:

        (A)        The service recipient’s termination and liquidation of the
plan within 12 months of a corporate dissolution taxed under section 331, or
with the approval of a bankruptcy court pursuant to 11 U.S.C. §503(b)(1)(A),
provided that the amounts deferred under the plan are included in the
participants’ gross incomes in the latest of the following years (or, if
earlier, the taxable year in which the amount is actually or constructively
received).

        (1)        The calendar year in which the plan termination and
liquidation occurs.

        (2)        The first calendar year in which the amount is no longer
subject to a substantial risk of forfeiture.

        (3)        The first calendar year in which the payment is
administratively practicable.

        (B)        The service recipient’s termination and liquidation of the
plan pursuant to irrevocable action taken by the service recipient within the 30
days preceding or the 12 months following a change in control event (as defined
in paragraph (i)(5) of this section), provided that this paragraph will only
apply to a payment under a plan if all agreements, methods, programs, and other
arrangements sponsored by the service recipient immediately after the time of
the change in control event with respect to which deferrals of compensation are
treated as having been deferred under a single plan under §1.409A-1(c)(2) are
terminated and liquidated with respect to each participant that experienced the
change in control event, so that under the terms of the termination and
liquidation all such participants are required to receive all amounts of
compensation deferred under the terminated agreements, methods, programs, and
other arrangements within 12 months of the date the service recipient
irrevocably takes all necessary action to terminate and liquidate the
agreements, methods, programs, and other arrangements. Solely for purposes of
this paragraph (j)(4)(ix)(B), the applicable service recipient with the
discretion to liquidate and terminate the agreements, methods, programs, and
other arrangements is the service recipient that is primarily liable immediately
after the transaction for the payment of the deferred compensation.

34

--------------------------------------------------------------------------------

        (C)        The service recipient’s termination and liquidation of the
plan, provided that —

        (1)        The termination and liquidation does not occur proximate to a
downturn in the financial health of the service recipient;

        (2)        The service recipient terminates and liquidates all
agreements, methods, programs, and other arrangements sponsored by the service
recipient that would be aggregated with any terminated and liquidated
agreements, methods, programs, and other arrangements under §1.409A-1(c) if the
same service provider had deferrals of compensation under all of the agreements,
methods, programs, and other arrangements that are terminated and liquidated;

        (3)        No payments in liquidation of the plan are made within 12
months of the date the service recipient takes all necessary action to
irrevocably terminate and liquidate the plan other than payments that would be
payable under the terms of the plan if the action to terminate and liquidate the
plan had not occurred;

        (4)        All payments are made within 24 months of the date the
service recipient takes all necessary action to irrevocably terminate and
liquidate the plan; and

        (5)        The service recipient does not adopt a new plan that would be
aggregated with any terminated and liquidated plan under §1.409A-1(c) if the
same service provider participated in both plans, at any time within three years
following the date the service recipient takes all necessary action to
irrevocably terminate and liquidate the plan.

        (D)        Such other events and conditions as the Commissioner may
prescribe in generally applicable guidance published in the Internal Revenue
Bulletin (see §601.601(d)(2) of this chapter).





35